Citation Nr: 0312183	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for service-
connected conversion disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO).  

Procedural history

The veteran served on active duty from September 1967 to 
September 1969. 
Service in Vietnam is indicated by the evidence of record.

The veteran was granted service connection for a conversion 
reaction in a September 1993 rating decision; a 50 percent 
disability rating was awarded. 

In August 1994, the RO received the veteran's claim for an 
increase in the disability rating assigned his conversion 
reaction.  In a January 1996 rating decision, the RO 
confirmed and continued the veteran's 50 percent rating.  The 
veteran disagreed with the January 1996 rating decision and 
initiated this appeal.  The appeal was perfected with the 
transcript of a December 1996 personal hearing, which was 
accepted by the RO in lieu of a VA Form 9. 

In May 1998, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued the 50 percent 
rating.  

Issues not on appeal
 
The Board observes that in addition to remanding this issue, 
its May 1998 decision also included a remand of the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).
TDIU issue was later granted by the RO in July 2002.  

The May 1998 Board decision also included denials as to 
issues of entitlement to service connection for a shell 
fragment wound to the right shoulder, a skin disorder, 
diabetes mellitus and a stomach disorder, on appeal at that 
time.  The Board's May 1998 decision is final as to those 
issues.  See 38 C.F.R. § 20.1100 (2002).  
The Board additionally observes that the veteran's claim of 
entitlement to service connection for diabetes mellitus was 
granted in July 2002, based on an intervening changes in the 
regulations.  


REMAND

The veteran is seeking entitlement to an increased disability 
rating for his service-connected conversion disorder, which 
is currently evaluated as 50 percent disabling.  

In February 2003, the Board undertook additional development, 
pursuant to authority granted by 38 C.F.R. § 19.9 (a) (2) 
(2002).  The Board requested that the veteran undergo a VA 
psychiatric examination to determine the nature and extent of 
disability attributable to his service connected conversion 
disorder.  The examiner was asked to review the evidence of 
record and to state his opinion as to which current symptoms 
could be attributed to the service connected disability, as 
opposed to non service-connected mental disabilities.  This 
was accomplished.   

Subsequent to the Board's development action, in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  Because the 
Board has obtained additional evidence with respect to these 
issues, in light of the Federal Circuit's decision, the case 
must be remanded for adjudication by the RO and possible 
preparation of a supplemental statement of the case (SSOC) if 
the claim is not granted.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Accordingly, the issue noted above is REMANDED for the 
following action:

The RO should review the evidence of 
record, including the additional evidence 
obtained by the Board, and readjudicate 
the veteran's claim.  The RO should 
accomplish any additional development 
deemed necessary.  If the claim remains 
denied, the RO should provide the veteran 
with a SSOC.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


